            Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             )
                                                     )      Magistrate No. 21-1292
                v.                                   )      [UNDER SEAL]
                                                     )
RANDY FRASINELLI                                     )

                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Special Agent (SA) Sean Langford, being duly sworn according to law, depose and say

as follows:

       1.       This affidavit is made in support of a request for a criminal complaint and arrest

warrant against Randy Frasinelli. For the reasons below, there is probable cause to believe that

Randy Frasinelli has committed bank fraud, in violation of 18 U.S.C. § 1344(2).

       2.       Affiant is a Special Agent of the Federal Bureau of Investigation (FBI), United

States Department of Justice (USDOJ), and has been so employed for over sixteen years. Since

March 2011, Affiant has been with the Pittsburgh Division assigned to a white-collar and public

corruption crime squad. In the course of my training and experience, Affiant has become familiar

with the methods and techniques associated with the investigations of white-collar schemes to

defraud. My experience as an FBI Special Agent has included the investigation of cases involving

public corruption, bank fraud, mail fraud, wire fraud, money laundering, bankruptcy fraud, and

other financial crimes, and I have enforced federal laws prohibiting these offenses.

       3.       The facts in this Affidavit come from my personal investigation, witness

interviews, a review of records, including certain records obtained via grand jury subpoena, and

through other investigative techniques.

       4.       Since this Affidavit is being submitted for the purpose of securing a criminal

complaint, I am not including each and every fact known to me in this investigation.


                                                1
            Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 2 of 7




       5.       In 2020 and early 2021, your affiant and other agents with the Federal Bureau of

Investigation and Internal Revenue Service were investigating the defendant, Randy Frasinelli, for

filing fraudulent applications for Paycheck Protection Program funds. In short, that investigation

revealed that, between May and July of 2020, Frasinelli had been approved for four PPP loans and

received a total of $2,545,082 in PPP funds from two federally insured financial institutions, Bank

of America and Dollar Bank. Each application was submitted on behalf of a business for which

Frasinelli claimed to be the owner (Grant-Williams Associates, Grant-Williams Global, Grant-

Williams Associates Corp., and Grant-Williams International, respectively).

       6.       On each application, Frasinelli had certified that: “the funds will be used to retain

workers and maintain payroll or make mortgage interest payments, lease payments, and utility

payments, as specified under the Paycheck Protection Program Rule; I understand that if the funds

are knowingly used for unauthorized purposes, the federal government may hold me legally liable,

such as for charges of fraud.”

       7.       In fact, based on a review of Frasinelli’s bank records, the PPP loans were used for

personal expenditures and various luxury items. From your Affiant’s review of those records,

none of the PPP funds appear to have been used for business expenses or to maintain payroll.

Records received from the Pennsylvania Department of the Treasury indicate that none of the

applicant businesses paid payroll tax in 2019.

       8.       On or about February 3, 2021, the Honorable Patricia L. Dodge signed a search

warrant for Frasinelli’s residence at 126 Lindsay Road, Carnegie, PA 15106, as well as eighteen

seizure warrants for property traceable to proceeds of Frasinelli’s fraud, including a Ford Mustang,

two Mercedes SUVs, a BMW sedan, a Land Rover Defender, a Porsche Panamera, gold bars and

silver coins, watches and accessories, works of art, firearms, and the contents of two investment



                                                  2
            Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 3 of 7




accounts and four bank accounts. These warrants are filed at Magistrate Numbers 21-204 to 21-

222. The warrants were executed the following day, February 4, 2021.

       9.       On April 13, 2021, Affiant received information from an agent with the Small

Business Administration’s Office of Inspector General. This new information indicated that, on

or about March 13, 2021, Randy Frasinelli received a fifth PPP loan in the amount of $1,340,000.

Records later received from Bank of America indicate that the application had been submitted by

Frasinelli on or about March 2, 2021, in the name of Grant-Williams International, and requested

a loan in the amount of $1,340,000. In support of the application, Frasinelli represented that Grant-

Williams International had 53 employees and an average monthly payroll for 2019 of $536,000.

As noted above, records obtained from the Pennsylvania Department of Revenue indicate that

Grant-Williams International paid no payroll tax in 2019.

       10.      On April 14, 2021, Frasinelli was charged by criminal complaint with Bank Fraud,

in violation of 18 U.S.C. § 1344, and money laundering, in violation of 18 U.S.C. § 1957(a). He

was arrested and, following an initial appearance, placed on bond. One condition of his bond was

that he not commit any federal, state, or local crimes. See 21-mj-00813-CRE (Doc. 13) ¶ 1. The

Affidavit in support of the criminal complaint, filed at Magistrate Number 21-813, is attached as

Exhibit A. The allegations it contains are incorporated here as if fully set forth herein.

       11.      On June 11, 2021, Affiant discovered, via open source Small Business

Administration (SBA) PPP Loan database searches, that Frasinelli had applied and was approved

for another PPP Loan in the amount of $525,000. Affiant confirmed the open source SBA PPP

loan database information with an Agent for the Small Business Administration’s Office of

Inspector General (SBA OIG). The SBA OIG Agent confirmed that Randy Frasinelli was

tentatively approved for a sixth PPP loan in the amount of $525,000.



                                                  3
         Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 4 of 7




        12.   Your Affiant’s investigation into the new PPP Loan revealed Frasinelli had

submitted a PPP Loan application electronically to Lendio, Inc in the name of Grant-Williams

Global (GWG), with loan number #85595390-00, for $525,000 on or about May 21, 2021.

        13.   In the PPP Loan application for Grant-Williams Global (GWG), Frasinelli claimed

GWG had twenty-eight (28) employees with an average monthly payroll of $210,000. He also

represented that GWG was assigned an EIN of XX-XXXXXXX. To support this claim, Frasinelli

provided a 2020 IRS Form Schedule C – Profit or Loss From Business, an ADP 2020 CARES

SBA - PPP: Monthly Payroll Cost report for Grant-Williams Global, and a purported JPMorgan

Chase Bank account statement for account ending in X9852 styled in the name of Randy A

Frasinelli and Grant-Williams Global.

        14.   The 2020 IRS Form Schedule C – Profit or Loss From Business detailed GWG’s

EIN is 85-126004 and the Cost of Labor (payroll) for 2020 was $2,520,000. Your Affiant noted

the annual wages of $2,520,000 divided by 12 months is $210,000 a month.

        15.   The ADP PPP: Monthly Payroll Cost report has the company name “Grant-

Williams Global” towards the top of the report. There are four columns on the report detailing

“SBA Gross Pay, Employer Taxes State and Local, Employer Taxes SS/Med, and total Payroll

Cost”. The total SBA Payroll column detailing purported payroll for the tax year 2020 is

$2,520,000. The report contains purported monthly payroll from January 2020 to December

2020.

        16.   To come up with the PPP Loan amount requested, the average monthly payroll is

multiplied by a factor of 2.5. To calculate the PPP Loan amount for GWG, Frasinelli multiplied

the $210,000 by the factor of 2.5 to come up with the loan amount of $525,000.




                                               4
         Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 5 of 7




       17.      During the investigation your Affiant received records from ADP relating to Grant-

Williams Global (GWG). ADP certified the following information:

             a. ADP was unable to locate a record of an ADP payroll client by the name of Grant-

                Williams Global.

             b. ADP was unable to locate a record of a payroll client with the EIN of XX-XXXXXXX.

       18.      The JPMorgan Chase Bank account statement, for account number ending in

X9852, that Frasinelli provided to Lendio, Inc. included a handwritten description at the top of the

page captioned “2020 (YEAR-END BANK SUMMARY)”. The one page document purportedly

detailed bank account activity between January 1, 2020 through December 31, 2020. The one

page document indicated the account beginning balance on January 1, 2020 was $11,234.57 and

the ending balance on December 31, 2020 was $152,460.63. The document detailed five (5) Wire

Transfer deposits during the year totaling $2,965,000 and twenty-two (22) Electronic Withdrawals

during the year totaling $2,823,600. In addition, the five (5) Wire Transfer deposits were

purportedly received from Raytheon, Rockwell International, and Martin Maretta, whose business

industries include aerospace, military defense, and a leading supplier of building materials.

       19.      During the investigation your Affiant received records from JPMorgan Chase Bank

for bank account ending in X9852 for the time period February 26, 2021 through March 31, 2021.

The account was opened on or about February 26, 2021 and was styled in the name of Randy A

Frasinelli. The ending balance of the account on March 31, 2021 was $11,826.06, which was

comprised of proceeds of Frasinelli’s fifth fraudulent PPP Loan for which he was charged by

criminal complaint on April 14, 2021.

       20.      Your Affiant determined that Frasinelli submitted a fraudulent supporting bank

statement by comparing the purported GWG JPMorgan Chase Bank “2020 (YEARY-END BANK



                                                 5
         Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 6 of 7




SUMMARY)” for account ending in X9852 to the actual JPMorgan Chase Bank account statement

for Frasinelli’s account ending in X9852.

       21.     Sometime after Frasinelli submitted the GWG PPP Loan application and supporting

documentation to Lendio, Inc., Lendio, Inc. referred the loan application to Texas National Bank

for further underwriting and funding of the loan. Texas National Bank is an FDIC insured bank

with a Corporate Office located in Edinburg, Texas.

       22.     On or about June 7, 2021, a Lendio, Inc representative sent Frasinelli an email to

randy@grantwilliamsglobal.com to advise Frasinelli that “The lender is asking for a Selfie, Please

hold your driver license next to your face so we can see them both clearly. Get this done quickly

so I can get back to the lender.”

       23.     Records from Lendio, Inc include a digital screenshot of Frasinelli holding up his

Pennsylvania issued Driver’s License up to his face.

       24.     Your Affiant was able to determine that the lender, Texas National Bank, has yet

to fund Frasinelli’s sixth fraudulent PPP Loan. However, Frasinelli is actively pursuing the loan

proceeds evidenced by an email Frasinelli sent a Lendio, Inc representative on or about June 11,

2021. Frasinelli wrote in the email: “Have you received any feedback from the lender(s) on our

PPP loan application? Thank you for your kind assistance”.

                                         CONCLUSION

       25.      For all the foregoing reasons, there is probable cause to believe that bank fraud, in

violation of 18 U.S.C. § 1344(2), has been committed by Randy Frasinelli, in the Western District

of Pennsylvania. Accordingly, your Affiant requests that a criminal complaint and arrest warrant

be issued.




                                                 6
           Case 2:21-mj-01292-LPL Document 2-1 Filed 06/17/21 Page 7 of 7




          The above information is true and correct to the best of my knowledge, information and

belief.




                                                    /s/ Sean Langford__
                                                    SEAN LANGFORD
                                                    Special Agent, FBI

Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 17th day of June, 2021.



HONORABLE MAUREEN P. KELLY
UNITED STATES MAGISTRATE JUDGE




                                                7
